NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BERNADETTE ALCOZAR-MURPHY,                      No.    17-16224

                Plaintiff-Appellant,            D.C. No. 4:14-cv-02390-DCB

 v.
                                                MEMORANDUM*
ASARCO LLC, a corporation licensed to
conduct business in the State of Arizona;
UNITED STEEL WORKERS OF
AMERICA KEARNEY LOCAL #5252,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                    Argued and Submitted November 15, 2018
                            San Francisco, California

Before: SCHROEDER and WATFORD, Circuit Judges, and KORMAN,** District
Judge.

      Bernadette Alcozar-Murphy appeals the district court’s grant of summary

judgment on her claims under the Family and Medical Leave Act (“FMLA”) and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
the Arizona Employment Protection Act (“AEPA”) against her former employer,

ASARCO, LLC. She also appeals the judgment on her hybrid claim under § 301

of the Labor Management Relations Act (“LMRA”) against her union, United

Steel Workers of America Kearney Local #5252. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Liu v. Amway Corp., 347 F.3d 1125, 1131

(9th Cir. 2003), and we affirm.

      The district court properly granted summary judgment on the interference

claim under the FMLA. See 29 U.S.C. § 2615(a)(1). Alcozar-Murphy did not

establish a triable issue of material fact as to whether the FMLA leave she took

was impermissibly considered in her termination. See Liu, 347 F.3d at 1136. She

does not point to any evidence in support of this conclusion. Moreover, the

minimal delay suffered by Alcozar-Murphy did not amount to a violation of her

right to reinstatement following FMLA leave. See 29 C.F.R. § 825.214.

      The district court properly granted summary judgment on the retaliation

claims under the FMLA and the AEPA, Ariz. Rev. Stat. § 23-1501, because she

failed to establish pretext. See 29 U.S.C. § 2615(a)(2) & (b) (prohibiting

retaliation against employee for opposing FMLA violation or filing charge

regarding FMLA violation); Galati v. Am. West Airlines, Inc., 69 P.3d 1011, 1014

(Ariz. App. 2003). The district court did not err in concluding that Alcozar-

Murphy failed to establish a triable issue whether ASARCO’s proffered reason for

her termination—her unauthorized alteration of her time record to include the two
                                         2
hours she spent meeting with the union president—was pretextual. See Sanders v.

City of Newport, 657 F.3d 772, 777 & n.3 (9th Cir. 2011) (discussing application

of McDonnell Douglas burden-shifting framework to FMLA retaliation claim).

Given Alcozar-Murphy’s intervening alteration of the time record, the close timing

of her protected activity and her firing was not probative circumstantial evidence

of pretext. Alcozar-Murphy’s speculation about improprieties in ASARCO’s

treatment of other workers who used FMLA leave also does not establish a genuine

issue of material fact as to her claim.

      The district court correctly granted summary judgment in favor of the union

on Alcozar-Murphy’s hybrid fair representation/§ 301 claim. The union

appropriately exercised its judgment in deciding to focus on contract renegotiation

with ASARCO rather than individual grievances and therefore did not engage in

arbitrary conduct toward Alcozar-Murphy in violation of its duty of fair

representation when arbitration of a grievance regarding her termination was

delayed. See Dente v. Int’l Org. of Masters, Mates & Pilots, Local 90, 492 F.2d
10, 11-12 (9th Cir. 1973). Further, Alcozar-Murphy does not address the

additional requirement of showing that ASARCO violated its collective bargaining

agreement with the union. See Rollins v. Cmty. Hosp. of San Bernardino, 839 F.3d
1181, 1185-86 (9th Cir. 2016).

      AFFIRMED.


                                          3